                               Case
                                Case1:19-cv-00902-KBJ
                                      1:19-cv-00902-KBJ Document
                                                         Document17-1
                                                                  1 Filed
                                                                      Filed03/29/19
                                                                            01/19/21 Page
                                                                                      Page1 1ofof5 5




                                                         UNITED STATES DISTRICT COURT
                                                         FOR THE DISTRICT OF COLUMBIA

                                REBECCA TWING                                :
                                429 Cardinal Drive
                                Front Royal, VA 22630                        :
                                                                                     Case No.:
                                                Plaintiff,                   :

                                       v.                                    :

                                UNITED STATES OF AMERICA                     :

                                                Defendant.                   :

                                SERVE:                                       :

                                The Honorable William Barr                   :
                                Attorney General
                                U.S. Department of Justice                   :
                                950 Pennsylvania Avenue, NW
                                Washington, DC 20530-0001                    :

                                and                                          :

                                Jessie K. Liu                                :
                                United States Attorney’s Office
                                for the District of Columbia                 :
                                555 4th St NW
                                Washington, DC 20530                         :

                                                                      COMPLAINT

                                       COMES NOW, Plaintiff Rebecca Twing, by counsel, and hereby brings this cause

                                of action against Defendant UNITED STATES OF AMERICA and states as follows:

                                                        JURISDICTION, VENUE, AND PARTIES
        LAW OFFICES
  KOONZ, MCKENNEY,                     1.       Jurisdiction of this Court over Defendant United States of America is
  JOHNSON, DEPAOLIS
     & LIGHTFOOT
  JAMES MONROE BUILDING
2001 PENNSYLVANIA AVE., N.W.
                                invoked pursuant to the Federal Tort Claims Act ("FTCA"), 28 U.S.C. § 1346(b) and §§
         SUITE 450
  WASHINGTON, D.C. 20006
       ___________              2671, et seq.
      (202) 659-5500

                                       2.       Plaintiff Rebecca Twing is a resident of the Commonwealth of Virginia.


                                                                             1
                               Case
                                Case1:19-cv-00902-KBJ
                                      1:19-cv-00902-KBJ Document
                                                         Document17-1
                                                                  1 Filed
                                                                      Filed03/29/19
                                                                            01/19/21 Page
                                                                                      Page2 2ofof5 5




                                        3.     The cause of this action arose in the District of Columbia, thus venue

                                properly lies with this Court pursuant to 28 U.S.C. § 1402(b) and § 1391(e).

                                        4.     Upon information, knowledge, and belief Defendant United States of

                                America owned, operated, and maintained the parking area at the Smithsonian National

                                Zoo at all times relevant hereto.

                                        5.     Notice of Plaintiff’s tort claims were received by the United States through

                                its agency the Smithsonian Institution on or about April 26, 2018. Plaintiff’s claims were

                                denied by the Smithsonian Institution on October 24, 2018. Plaintiff now files this

                                Complaint in compliance with the requirements under the Federal Tort Claims Act.

                                                                            FACTS

                                        6.     Plaintiff incorporates by reference all other paragraphs of the Complaint as

                                if fully alleged herein, and further alleges as follows:

                                        7.     On the evening of May 6, 2016, Plaintiff attended an event at the

                                Smithsonian National Zoo.

                                        8.     At the end of the event, she attempted to walk back to her vehicle, parked in

                                the Zoo parking lot.

                                        9.     The Zoo Parking lot was dimly lit due do an absence of sufficient lighting

                                and the obstruction of the lighting that was present by trees.

                                        10.    As Plaintiff walked to her car, her path was blocked by a fence.

        LAW OFFICES
                                        11.    Plaintiff was forced to navigate in the dark around the fence blocking her
  KOONZ, MCKENNEY,
  JOHNSON, DEPAOLIS             path.
     & LIGHTFOOT
  JAMES MONROE BUILDING
2001 PENNSYLVANIA AVE., N.W.
         SUITE 450
  WASHINGTON, D.C. 20006
                                        12.    The ground around the fence on which she was forced to walk was slippery,
       ___________

      (202) 659-5500            due to rain, and caused Plaintiff to slip and fell backwards and to the side. Plaintiff grabbed



                                                                               2
                               Case
                                Case1:19-cv-00902-KBJ
                                      1:19-cv-00902-KBJ Document
                                                         Document17-1
                                                                  1 Filed
                                                                      Filed03/29/19
                                                                            01/19/21 Page
                                                                                      Page3 3ofof5 5




                                the fence as she fell, but landed on her shoulder blades and back, jarring her head.

                                        13.     As a result of the fall, Plaintiff sustained serious and permanent bodily and

                                serious cognitive injuries, including, but not limited to, injuries to her back, neck, head,

                                shoulders, and hips. Plaintiff has experienced extreme pain, discomfort, and inconvenience

                                as a result of this incident and her injuries have required extended medical care, as well as

                                economic damages, including loss of income and loss of future income.

                                               COUNT I – Negligence – Defendant United State of America

                                        14.     Plaintiff incorporates by reference all other paragraphs of the Complaint as

                                if fully alleged herein.

                                        15.     Defendant United States of America and its agents, employees and/or

                                servants, including, but not limited to, its agency the Smithsonian Institute and its agents,

                                employees and/or servants, had a duty to ensure that the parking lot had adequate lighting

                                and to inspect the parking area to ensure that dangerous conditions – like the one caused by

                                the wet slippery ground near the fence – did not exist on the premises, to ensure there was

                                a safe path around the parking area, to ensure there was safe access to cars parked in the

                                lot, and to ensure that the design of the parking lot was did not create a hazard to guests.

                                        16.     Defendant United States of America had notice of the dangerous condition;

                                further, Defendant United States of America knew, or in the exercise of ordinary care

                                should have known, that the parking area posted a danger to individuals walking to the

        LAW OFFICES
                                parking lot.
  KOONZ, MCKENNEY,
  JOHNSON, DEPAOLIS                     17.     Thus, Defendant United States of America had a duty to either remedy or
     & LIGHTFOOT
  JAMES MONROE BUILDING
2001 PENNSYLVANIA AVE., N.W.
         SUITE 450
  WASHINGTON, D.C. 20006
                                warn Plaintiff of the dangerous condition.
       ___________

      (202) 659-5500                    18.     Defendant United States of America breached its duty when it failed to



                                                                               3
                               Case
                                Case1:19-cv-00902-KBJ
                                      1:19-cv-00902-KBJ Document
                                                         Document17-1
                                                                  1 Filed
                                                                      Filed03/29/19
                                                                            01/19/21 Page
                                                                                      Page4 4ofof5 5




                                provide adequate lighting, remedy the hazard, provide sufficient warning of the hazard, or

                                provide a reasonable alternate route to individuals such as the Plaintiff.

                                       19.     As a direct and proximate result of the negligence of Defendant United

                                States of America, Plaintiff has suffered and will continue to suffer loss of cognitive

                                function and significant mental pain and anguish; permanent injuries; has incurred medical

                                expenses and will continue to incur medical expenses for medical and hospital care in

                                connection with the incident; has incurred and will continue to incur lost wages; and has

                                suffered and will continue to suffer the mental and physical pain and suffering and

                                emotional distress associated with all of the above.

                                                                     PRAYER FOR RELIEF

                                       WHEREFORE, for the foregoing reasons, Plaintiff respectfully demands judgment

                                against Defendant, in the full and just amount of Ten Million Dollars ($10,000,000.00)

                                plus costs and interest, along with any other relief this Court deems just and proper.



                                                                              Respectfully submitted,

                                                                              KOONZ, MCKENNEY, JOHNSON,
                                                                               DEPAOLIS & LIGHTFOOT, LLP

                                                                              /s/ Justin M. Beall
                                                                              Justin M. Beall, Esq.
                                                                              2001 Pennsylvania Avenue, N.W., Suite 450
                                                                              Washington, D.C. 20006
                                                                              (202) 659-5500
        LAW OFFICES
                                                                              (202) 785-3719 facsimile
  KOONZ, MCKENNEY,                                                            jbeall@koonz.com
  JOHNSON, DEPAOLIS                                                           Attorney for Plaintiff
     & LIGHTFOOT
  JAMES MONROE BUILDING
2001 PENNSYLVANIA AVE., N.W.
         SUITE 450
  WASHINGTON, D.C. 20006
       ___________

      (202) 659-5500




                                                                               4
                               Case
                                Case1:19-cv-00902-KBJ
                                      1:19-cv-00902-KBJ Document
                                                         Document17-1
                                                                  1 Filed
                                                                      Filed03/29/19
                                                                            01/19/21 Page
                                                                                      Page5 5ofof5 5




                                                               JURY TRIAL DEMAND

                                      Plaintiffs requests a jury trial on all counts against Defendant United States of

                                America.




                                                                                    /s/ Justin M. Beall
                                                                                    Justin M. Beall, Esq.




        LAW OFFICES
  KOONZ, MCKENNEY,
  JOHNSON, DEPAOLIS
     & LIGHTFOOT
  JAMES MONROE BUILDING
2001 PENNSYLVANIA AVE., N.W.
         SUITE 450
  WASHINGTON, D.C. 20006
       ___________

      (202) 659-5500




                                                                             5
